MEMORANDUM OF DECISION.
The defendant, Larry Perkins, appeals from his conviction after jury trial in Superior Court, Penobscot County, of the offense of operating a motor vehicle while under the influence of alcohol. 29 M.R.S.A. § 1312 (1978). He attacks the trial justice’s failure to instruct the jury on his claim of entrapment and the instruction given by the trial justice on the issue of “governmental fair play” arising from the actions of the state trooper who arrested him. He also challenges the sufficiency of the evidence on the fair-play issue. We affirm the judgment.
In response to the defendant’s request for an instruction on entrapment, the trial court instructed the jury that there had been no entrapment. However, the defendant made no objection to the jury instructions as actually given. Reviewing all the evidence on a manifest-error basis, we find no substantial injustice to the defendant in this case resulting from the absence of a charge on entrapment. State v. Doughty, Me., 399 A.2d 1319 (1979).
Likewise, on the particular facts of this case, the defendant was not deprived of a fair trial by the unobjected-to jury instruction on the governmental-fair-play issue. See id. at 1326.
The evidence presented by the State was sufficient in every respect to permit a rational jury to find proof of guilt beyond a reasonable doubt. State v. Lagasse, Me., 410 A.2d 537, 542 (1980).
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.